Citation Nr: 9908759	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  93-09 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased rating for residuals of a 
comminuted fracture of the left distal radius and ulnar 
styloid (minor), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
February 1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1992 rating action in 
which the RO granted service connection for residuals of a 
left wrist fracture, rated noncompensably disabling, and 
denied service connection for an acquired psychiatric 
disorder.  The veteran appealed and was afforded a hearing at 
the RO in September 1992.  His claims were denied by the 
hearing officer in January 1993.  The case was remanded by 
the Board in April 1994 for evidentiary development.  Some of 
the development requested was accomplished.  The case was 
remanded by the Board again in December 1996 for additional 
evidentiary development.  In a September 1997 rating action, 
the RO granted an increased 10 percent rating for residuals 
of a fracture of the left wrist and continued the denial of 
service connection for PTSD.  The case has now been returned 
to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran's unit was exposed to combat situations while 
the veteran was in Vietnam.

2.  The veteran currently has a diagnosis of PTSD.

3. The veteran's PTSD is related to combat experiences during 
service.

4.  The veteran's residuals of a comminuted fracture of the 
left distal radius and ulnar styloid (minor) are currently 
manifested by range of motion as follows: ulnar deviation of 
18 degrees, radial deviation of 24 degrees, palmar flexion of 
36 degrees and dorsiflexion of 28 degrees, with marked 
decrease in strength and associated pain and weakness.


CONCLUSIONS OF LAW

1.  PTSD was incurred during wartime service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 
3.303 (d), 3.304 (f) (1998).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a comminuted fracture of the left distal radius 
and ulnar styloid (minor) are not met.  38 U.S.C.A. §§1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Plate 
I, Diagnostic Codes 5214, 5215 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Initially, the Board finds that the veteran's claim for 
service connection for PTSD is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, we find that he 
has presented a claim which is not inherently implausible.  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  In 
response to the last Board remand in December 1996, there has 
been some compliance by the RO with the requests made in the 
remand, as well as some non-compliance with the requested 
development.  As will be explained below, we do not attribute 
the noncompliance to fault on the part of the RO.  We have 
carefully considered the entire evidentiary record.  Although 
the evidence received on remand is less than complete, we 
find sufficient evidence to proceed to address the merits of 
the veteran's claim.  We will not remand again where some of 
the evidence is favorable to the veteran.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet.App. 309, 314 (1993).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, and credible 
supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (f) (1998); 
Cohen v. Brown, 10 Vet. App 128 (1997).

On pre-induction examination in March 1969, psychiatric 
evaluation was normal.  The veteran did not report any 
history of psychiatric complaints or treatment.  The service 
medical records reflect that the veteran was seen on January 
19, 1970, and noted to have difficulty eating solid foods.  
There was some suggestion of a possible neuropsychiatric 
condition, accompanied by a notation that there was not 
sufficient time for evaluation due to the veteran's scheduled 
departure date.  There is no record of additional psychiatric 
treatment in service.  The discharge examination in February 
1971 did not contain any history or diagnosis of a 
psychiatric disorder and psychiatric examination was 
indicated to be normal.

The veteran's military occupational specialty (MOS) as 
reflected on his DD-214 was heavy vehicle driver.  He was 
assigned to the 363rd Transportation Company in Vietnam and 
participated in convoys.  The veteran's service personnel 
record (DA-20) shows that he participated in an "unnamed 
campaign."  While the veteran does not contend that he, 
individually, engaged in combat with the enemy, he reported 
that he served as a gunner on multiple convoys as part of the 
"Road Runners" of the 363rd Transportation Company in 
Vietnam in 1970 and 1971.

Post-service treatment records reflect that the veteran was 
hospitalized by VA from August 7, 1991, through October 4, 
1991, for chronic PTSD and alcohol dependence.  The 
hospitalization report indicated that the veteran's PTSD was 
related to his military service in Vietnam.

On VA psychiatric examination in February 1992, the veteran 
was found to have met all of the criteria for PTSD, evidenced 
by emotional numbing, isolation, avoidance, survivor guilt, 
distrust, bitterness, and a sense of victimization.  He was 
also noted to meet the criteria for a generalized anxiety 
disorder, with excessive anxiety and worry, problems with 
restlessness, fatigability, autonomic hyperactivity, 
vigilance and scanning.

At the time of the April 1994 Board remand, it was noted that 
the veteran's stressors reported prior to April 1992 had been 
incapable of verification.  Subsequent to his September 1992 
RO hearing, the veteran reported an additional stressor 
involving an individual in his unit who was hit by sniper 
fire while on convoy around August 22, 1970.  In April 1994, 
the case was remanded by the Board, in part, for attempted 
verification of this stressor, based on additional, specific 
information provided by the veteran.

Pursuant to the April 1994 Board remand, and subsequently in 
response to the December 1996 Board remand, the RO undertook 
exhaustive efforts to verify the veteran's stressors.  In 
response to these efforts, the RO received a July 1994 letter 
from The U.S. Army & Joint Services Environment Support Group 
(ESG) [now known as the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR)], in which it was 
confirmed that the veteran's unit provided line haul 
operations to Phu Bai and Chu Lai and had convoy requirements 
for other locations in the I Corps Tactical Zone (CTZ) of 
Vietnam.  The 1970 history of the 363rd Transportation 
Company further stated that a non-availability of convoy 
security existed.  For the period ending July 31, 1970, there 
were a total of 51 serious incidents reported.

A subsequent October 1994 letter from ESG indicated that 
while they had been unable to verify a convoy incident of 
August 22, 1970, reported by the veteran, copies of Daily 
Staff Journal's (DJ's) submitted by the 80th General Support 
Group (80th GSG) for April 15, June 4, and June 20, 1970, 
documented convoy incidents which occurred against elements 
of the veteran's unit while he was attached thereto.  No 
casualties were reported in these three incidents.

Pursuant to the last Board remand in December 1996, 
additional treatment records have been received and 
associated with the claims folder.  Counseling records were 
received from Directions for Mental Health, Inc. dated in 
April 1992.  These records show that the veteran was self-
referred to that facility and reported that he had suffered 
from PTSD since 1971 when he got out of the military.  He 
denied any psychiatric hospitalizations, but reported that he 
had spent two months at the Bay Pines VA hospital in 1991 and 
periodically returned there for counseling.  On mental status 
examination, the veteran was observed to be anxious, but was 
friendly and cooperative overall.  His affect was appropriate 
to the situation and he was able to smile easily and readily 
in an appropriate fashion.  The veteran complained of 
depression, panic attacks, agoraphobia and insomnia.  He 
reported low energy and feelings of hopelessness with no 
recent suicidal ideation or intent.  He denied any 
hallucinatory experiences.  The veteran reported having 
frequent recurrent flashbacks about problems in Vietnam.  The 
diagnostic impression was severe panic disorder with 
agoraphobia, PTSD, and late onset secondary type dysthymia.

Records were also received from the Social Security 
Administration.  Appellate review of those records shows that 
the veteran was treated at the Vet Center in St. Petersburg, 
Florida, on a weekly basis in 1992 for PTSD and alcohol 
abuse.  Documentation completed by the veteran's therapist at 
the Vet Center reflects that the veteran was exhibiting 
extreme limitations in his ability to maintain social 
functioning, concentration, persistence or pace, resulting in 
failure to complete tasks in a timely manner (in work 
settings or elsewhere), and episodes of decompensation in 
work or work-like settings which cause him to withdraw from 
that situation.

On VA psychiatric examination in July 1997, the veteran made 
good eye contact and was pleasant and cooperative.  His 
thought content seemed to indicate the presence of post-
traumatic like symptoms, especially his reported nightmares 
about stressful situations in Vietnam, flashbacks 
precipitated by particular smells, isolation and panic 
attacks.  The diagnostic impression was PTSD with panic 
attacks.

Private treatment records from Ashok M. Patel, M.D., dated in 
September and October 1997 reflect that the veteran has been 
seen for panic attacks.  In September 1997, the veteran was 
diagnosed with an anxiety disorder, not otherwise specified, 
rule out panic disorder, and rule out organic etiology.

Review of the claims folder reveals that the RO was advised 
by USASCRUR that some further information could possibly be 
obtained in the morning reports from the National Archives 
and Records Administration (NARA).  Following three separate 
requests by the RO to the NARA, correspondence from the 
director of the NARA to the veteran's congressman in Florida 
was received which included the morning reports from the 
363rd Transportation Company for September 16, 1970.  These 
morning reports failed to either confirm or refute any of the 
veteran's stressors.  At that point, the RO was directed to 
proceed further in what we consider to be a seemingly endless 
process of referral to other sources to obtain some miniscule 
piece of information which may or may not confirm one or more 
of the veteran's reported stressors.

In summary, after exhaustive efforts by the RO to verify the 
veteran's reported stressors, including numerous contacts 
with USASCRUR and the National Archives, the veteran's 
stressors have not, as yet, been verified.  The RO has 
repeatedly been referred to a series of alternative sources 
in an apparently endless process to verify the veteran's 
stressors.  However, the following evidence is of record.  
There is evidence which establishes a current diagnosis of 
PTSD.  There is evidence in the claims folder which documents 
that the veteran was a heavy vehicle driver in service in 
Vietnam.  Correspondence from USASCRUR which confirmed that 
the veteran's unit, the 363rd Transportation Company, was 
exposed to a variety of combat situations, some of which 
resulted in casualties and some of which resulted in the 
destruction of trucks participating in the convoys.  Various 
VA examiners and private physicians have attributed the 
veteran's PTSD to his experiences in Vietnam as a heavy 
vehicle driver on convoys.  Considering the veteran's 
documented MOS, the evidence from USASCRUR confirming 
incidents of attack involving his unit at the time he was 
assigned therein, and his current diagnosis which has been 
linked by VA and private physicians to his military 
experience, the Board finds that there is at least reasonable 
doubt as to whether the veteran's current PTSD is related to 
service.  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, service 
connection for PTSD is granted.


II.  Increased Rating

The Board finds that the veteran's claim for an increased 
rating for residuals of a fracture of the left distal radius 
and ulnar styloid (minor) is well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of 
Veterans Appeals (Court) has held that, when a veteran claims 
that a service connected disability has increased in 
severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In evaluating the 
veteran's claim, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of 
earning capacity.  In determining the current level of 
impairment, the disability must be viewed in relation to its 
history.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is limitation of motion of the wrist, involving 
either the major or minor extremity, which is manifested by 
either dorsiflexion of less than 15 degrees, or palmar 
flexion limited in line with the forearm, a 10 percent rating 
is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (1998).

Ankylosis of the wrist (minor) that is favorable in 20 to 30 
degrees of dorsiflexion is rated 20 percent disabling.  
Ankylosis of the wrist (minor) at any position other than 
favorable or unfavorable, is rated 30 percent disabling.  
Unfavorable ankylosis of the wrist (minor) in any degree of 
palmar flexion or with ulnar or radial deviation, is rated 40 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5114 
(1998).

Range of motion in the wrist is as follows: dorsiflexion from 
0 to 70 degrees; palmar flexion from 0 to 80 degrees; ulnar 
deviation from 0 to 45 degrees; and radial deviation from 0 
to 20 degrees.  38 C.F.R. § 4.71a, Plate I (1998).

At the time of the December 1996 Board remand, we noted the 
precedent decision of the Court in DeLuca v. Brown, 8 Vet. 
App. 202 (1995) with respect to the consideration of a higher 
rating based on greater limitation of motion due to pain on 
use, including during flare-ups.  The case was remanded, in 
part, to allow the RO the opportunity to consider this new 
case as well as the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (1998).

Pursuant to the remand, a private treatment record was 
received from Harry Steinman, M.D., dated in March 1997.  
Examination of the veteran's left wrist at that time 
demonstrated dorsiflexion of 40 degrees; volar flexion of 30 
degrees; ulnar deviation of 32 degrees and radial deviation 
of 20 degrees.  The left forearm exhibited full pronation and 
only 50 degrees of supination.

Records were also received from the Social Security 
Administration.  These records pertained to the veteran's 
acquired psychiatric disorder and did not contain information 
about his service connected left wrist disability.

On VA orthopedic examination in June 1997, the veteran 
reported a history of in-service left wrist fracture as a 
result of a motorcycle accident while home on leave. His left 
wrist was immobilized for the first month that he was in 
Vietnam.  He indicated that he had not worked in five years 
and reported that he had been unable to do his work as a 
cement finisher or to play a guitar because of his left wrist 
fracture residuals.  He complained of constant pain in his 
left wrist and forearm and described getting "electric 
shocks" to that area if he tries to do too much.  He said 
that his left arm and hand tire very easily.  On examination, 
there was no significant swelling or angulation of the left 
wrist.  There was some deformity at the volar aspect of the 
distal ulna which was also tender to palpation.  There was no 
evidence of false motion or shortening.  Restricted motion 
was noted in the left wrist.  In direct response to questions 
related to joint function in the left wrist, ulnar deviation 
was indicated to be 18 degrees, radial deviation 24 degrees, 
palmar flexion of 36 degrees and dorsiflexion of 28 degrees.  
Each of those movements were performed with difficulty and 
pain as evidenced by the veteran's facial expressions.  He 
was observed to be wincing with facial grimaces indicative of 
pain.  Strength testing on 
the left hand was conducted with a dynamometer and showed 
marked decrease in strength.  Review of a September 1991 x-
ray showed evidence of an old fracture of the left wrist.  X-
rays at the time of the examination revealed a normal left 
wrist with no evidence of bone or joint injury or disease.  
X-rays of the left forearm were interpreted as normal with no 
destructive or proliferative bony lesions, no evidence of 
fracture, and normal bony cortises and trabecular patterns 
throughout.  The diagnostic impression was residuals of a 
fractured left forearm with restricted motion of the left 
wrist and chronic pain.

Considering the evidence of record, including the current 
findings on VA examination in June 1997, a rating in excess 
of 10 percent for the veteran's residuals of a comminuted 
fracture of the left distal radius and styloid (minor) is not 
warranted.  The Board is of the opinion that the evidence 
does not support a rating in excess of 10 percent.  The 
current clinical evidence, evaluated on the basis of 
limitation of motion in the veteran's left wrist, do not 
support the assignment of a compensable rating because 
dorsiflexion is in excess of 15 degrees, palmar flexion is 
not limited in line with the forearm, and there is no 
ankylosis of the wrist.  However, with consideration of the 
veteran's pain and complaints of weakness, fatigability and 
functional loss, the RO assigned a compensable 10 percent 
disability evaluation, consistent with the holding of the 
Court in DeLuca v. Brown, 8 Vet. App. 202 (1995), 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 (1998).  However, the pain, decreased 
strength and decreased function exhibited by the medical 
evidence of record do not equate to any degree of ankylosis 
of the wrist.  A major joint which moves substantially, but 
with pain, decreased strength and decreased function, is far 
less disabling than a joint which does not move at all, 
because it is ankylosed in a fixed position.  As such, the 
appeal on this issue must be denied.


ORDER

1.  Service connection for PTSD is granted.

2.  An increased rating for residuals of a comminuted 
fracture of the left distal radius and ulnar styloid (minor) 
is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 8 -


